Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-22 are now pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9, 16, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjorstrom et al. (USPGPUB 2017/0330589)(hereinafter “Bjorstrom”).
Regarding claim 1, Bjorstrom teaches a suspension (10, FIG.1, Para [0017] comprising: a flexure including a gimbal (para [0017]) structure14, (see flexure 12 with gimbal, Fig2), a proximal end, and a distal end (the flexure has a distal end seen at the right and a proximal end seen at the left, Fig2), the flexure having a longitudinal axis extending from the proximal end to the distal end (a longitudinal axis can be defined as extending through the flexure through the proximal and distal ends), the gimbal includes a spring metal layer having a base portion, a tongue, and a pair of spring arms extending from the base portion to the tongue (layer 40, Fig 6, with spring arms 52, base portion at 50, and tongue 33, Para (0023): “The stainless steel layer 40 further includes a pair of spring arms 52, a tongue 33”), a dielectric layer overlaying the spring metal layer and a conductive metal layer overlying the dielectric layer (layer at 60 with traces marked 60, Fig 4, 
Regarding claim 2, Bjorstrom further wherein the void includes a central opening with opposing ends, first and second channels extending from the opposing ends of the central opening (Fig 6 - void has central opening adjacent member 26 of tongue with opposing top and bottom ends, and channels extending from the ends, see channels formed between spring arms 52 and tongue, starting at marking 43 on each opposing end of the void).
Regarding claim 8, Bjorstrom further teaches the suspension wherein the dielectric layer includes a tongue portion, trace portions, and an aperture aligned with the void and defined by the tongue portion (Fig 4 - dielectric layer holding traces 60 has trace portions holding traces 60, tongue portion overlapping tongue towards 63, and aperture overlapping void defined by trace and tongue portions), the tongue portion includes a proximate end and a distal end, the trace portions extending from the proximate end of the tongue portion (proximal end of tongue portion towards 
Regarding claim 9, Bjorstrom teaches a dielectric layer configured to overlay a spring metal layer in a suspension assembly (suspension assembly of Fig 1, with dielectric layer 60 overlaying spring metal layer 40 as seen in Fig 4, Para [0022]: “The flexure 12 further includes traces 60, which include a dielectric base layer and individual conductors, the individual conductors within traces 60 being electrically isolated from the stainless steel layer 40 by the dielectric base layer”), the dielectric layer comprising: a tongue portion including a proximate end and a distal end (proximal end of tongue portion towards left, distal portion towards the right, Fig 5); trace portions extending from the tongue portion (Fig 4 - dielectric layer holding traces 60 has trace portions holding traces 60, and tongue portion overlapping tongue towards 63); and an aperture configured to be aligned with a void of the spring metal layer and defined by the tongue portion, the aperture includes an elongated opening with opposing ends partially aligning with the central opening of the void (aperture of layer 60 defines a central opening, Fig 4, aperture aligned with void in layer 40).
Regarding claim 16, Bjorstrom teaches a flexure (flexure of Fig 1) comprising: a gimbal (para [0017] “FIG. 1 is an isometric view of the loadbeam side of a suspension 10 having a flexure 12 with a co-located or gimbal-based DSA structure 14”, see flexure 12 with gimbal, Fig 2), a proximal end, and a distal end (the flexure has a distal end seen at the right and a proximal end seen at the left, Fig 2), the flexure having a longitudinal axis extending from the proximal end to the distal end (a longitudinal axis can be defined as extending through the flexure through the 
Regarding claim 22, Bjorstrom further teaches the flexure, wherein the dielectric layer includes a tongue portion, trace portions, and an aperture aligned with the void and defined by the tongue portion (Fig 4 - dielectric layer holding traces 60 has trace portions holding traces 60, tongue portion overlapping tongue towards 63, and aperture overlapping void defined by trace and tongue portions), the tongue portion includes a proximate end and a distal end, the trace portions extending from the proximate end of the tongue portion (proximal end of tongue portion towards left, distal portion towards the right, Fig 5, see traces extend from proximal portion), and the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3-7, 10-15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorstrom in view of Miller et al. (USPGPUB 2014/0347765)(hereinafter “Miller”).
Regarding claim 3, Bjorstrom teaches the suspension of claim 2, wherein the dielectric layer includes a tongue portion, trace portions, and an aperture aligned with the void and defined by the tongue portion and the trace portions (Fig 4 - dielectric layer holding traces 60 has trace portions holding traces 60, tongue portion overlapping tongue towards 63, and aperture overlapping void defined by trace and tongue portions), the tongue portion includes a proximate end and a distal end, the trace portions extending from the distal end of the tongue portion (proximal end of tongue portion towards left, distal portion towards the right, Fig 5, see traces extend from proximal portion), the aperture includes an elongated opening with opposing ends 
Regarding claim 4, the modified Bjorstrom teaches the suspension of claim 3, and Miller further teaches wherein the slits of the aperture extend from the opposing ends of the elongated opening a length between the proximate end and the distal end of the tongue portion (Fig 5C - slits between tongue portion of dielectric layer and trace portions extend along tongue a distance). However, the modified Bjorstrom does not teach wherein the slits of the aperture extend from the opposing ends of the elongated opening up to 40% of a length between the proximate end and the distal end of the tongue portion.  Optimizing size and shape is within the capabilities of one having ordinary skill in the art. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided 
Regarding claim 5, the modified Bjorstrom teaches the suspension of claim 3, and Miller further teaches wherein the slits of the aperture extend from the opposing ends of the elongated opening a length between the proximate end and the distal end of the tongue portion (Fig 5C - slits between tongue portion of dielectric layer and trace portions extend along tongue a distance). However, the modified Bjorstrom does not teach wherein the slits of the aperture extend from the opposing ends of the elongated opening up to 25% of a length between the proximate end and the distal end of the tongue portion. Optimizing size and shape is within the capabilities of one having ordinary skill in the art. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided long slits in order to provide optimal insulation while efficiently utilizing space and available materials.
Regarding claim 6, the modified Bjorstrom teaches the suspension of claim 3, and Miller further teaches wherein the slits of the aperture extend from the opposing ends of the elongated opening a length between the proximate end and the distal end of the tongue portion (Fig 5C - slits between tongue portion of dielectric layer and trace portions extend along tongue a distance). However, the modified Bjorstrom does not teach wherein the slits of the aperture extend from the opposing ends of the elongated opening up to 80% of a length between the proximate end and the distal end of the tongue portion. Optimizing size and shape is within the capabilities of one having ordinary skill in the art. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided 
Regarding claim 7, the modified Bjorstrom teaches the suspension of claim 3, and Miller further teaches wherein the slits of the aperture extend from the opposing ends of the elongated opening a length between the proximate end and the distal end of the tongue portion (Fig 5C - slits between tongue portion of dielectric layer and trace portions extend along tongue a distance). However, the modified Bjorstrom does not teach wherein the slits of the aperture extend from the opposing ends of the elongated opening up to 50% of a length between the proximate end and the distal end of the tongue portion. Optimizing size and shape is within the capabilities of one having ordinary skill in the art. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided long slits in order to provide optimal insulation while efficiently utilizing space and available materials. 
Further, with respect to claims 4-7, changing the size, form or shape of an element, without modifying the intended use of the element, involves only routine skill in the art; see also In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 149 USPQ 47 (CCPA 1976), appropriately, regarding changes in size or form/shape of an element, respectively.Regarding claim 10, Bjorstrom teaches the dielectric layer of claim 9, wherein the aperture further includes slits extending from the opposing ends of the elongated opening (slits formed between tongue portion of layer 60 and trace portions of layer 60, Fig 4) However, Bjorstrom does not teach wherein the slits at least partially align with channels of the void of the spring metal layer. Miller teaches a structure for the layers of a flexure (suspension with flexure, Fig 1, with layers better seen in Fig 5C, and further teaches wherein the length of the tongue portion of the dielectric layer extends further towards the central opening, providing longer slits that overlap the channels of the void (Fig 5C, dielectric layer 42 further overlaps the tongue at 33).  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the larger dielectric tongue portions of 
Regarding claims 11-14, as the limitations are the same as recited in claims 4-7, respectively, these claims are rejected under the same grounds and rationale as claims 4-7, supra.
Regarding claim 15, the modified Bjorstrom teaches the dielectric layer of claim 10, and Bjorstrom further teaches wherein a portion of the trace portions are coupled over the void (first and second plurality of traces 60, Fig 4 - traces are coupled over void at left side of figure by dielectric layer). 
Regarding claims 17-21, as the limitations are the same as recited in claims 4-7, respectively, these claims are rejected under the same grounds and rationale as claims 4-7, supra.

Allowable Subject Matter
The indicated allowability of claims 3-8, 10-14, 17-22 is withdrawn in view of Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 8/9/21. Rejections based on the newly cited reference(s) have been set forth, supra.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 8/9/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        




August 13, 2021